DETAILED ACTION

	 In the response filed 3 May 2021, claims 1 and 8-11 were amended.  Claims 18-21 were added.  Claims 1-21 remain pending.  Due to the amendments to the claims, the 35 USC 103 rejections of claims 1-7 and 12-17 are amended and maintained and 35 USC 103 rejections of claims 8-11, 19 and 20 are added.  Claims 18 and 21 are objected to as being dependent upon a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it can be interpreted to read on signals which are not statutory subject matter.  It is suggest to insert the term “non-transitory” before “computer-readable medium” to overcome this rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, “Design and Analysis of On-Chip Communication for Network-on-Chip Platforms” in view of Lui, US Patent No. 6,668,360 B1 and Bellagamba et al., US Patent No. 9,674,079.

In reference to claim 1, Lu teaches method for generating a System on Chip (SoC) from a floor plan having one or more integration descriptions (pages 8-9, Platform-based SoC), said method comprising: 
generating one or more connections between the integration descriptions of the floor plan based at least on a traffic specification (page 10, NoC network performance 
Lu does not teach wherein conducting a design check process on the floor plan comprises: if the design check process on the floor plan is indicative of passing the design check process, generating the SoC according to the one or more connections generated between the integration descriptions; and if the design check process on the floor plan is indicative of not passing the design check process, generating a report indicative of not passing and generating one or more connection bundles based at least in part on determining information associated with one or more ports associated with the one or more connections.
Liu teaches conducting a design check process on the floor plan wherein: if the design check process on the floor plan is indicative of passing the design check process, generating the SoC according to the one or more connections generated between the integration descriptions (column 7, lines 43-49); and if the design check process on the floor plan is indicative of not passing the design check process, generating a report indicative of not passing (column 5, lines 12 – 22).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Liu wherein conducting a design check process on the floor plan comprises: if the design check process on the floor plan is indicative of passing the design check process, generating the SoC according to the one or more connections generated between the integration descriptions; and if the design check process on the floor plan is indicative of not passing the design check process, generating a report indicative of not passing into the teachings of Lu for conducting a design check process on the floor plan in order to teach all of the limitations as found in claim 1 because it allows for a user to correct problems in the SoC or fabricate the SoC if no errors are present.

Bellagamba teaches generating one or more connection bundles based at least in part on determining information associated with one or more ports associated with the one or more connections (Figure 4, and column 13, lines 56-67).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Bellagamba for generating one or more connection bundles based at least in part on determining information associated with one or more ports associated with the one or more connections into the method of Lu in view of Liu to teach all of the limitations as found in claim 1 because it allows load balancing across the connections without introducing loops in the network.

In reference to claim 2, Lu in view of Liu and Bellagamba teaches the integration descriptions comprising: information derived from a hardware Intellectual Property (IP) to construct at least a Network on Chip (NoC) for integration into at least one SoC (Lu, Page 7-8 Platform based NoC serves as integration platform for interfacing hardware IPs.

In reference to claim 3, Lu in view of Liu and Bellagamba teaches wherein said at least one integration description is selected from said integration descriptions of the hardware Intellectual Property (IP) based at least on an input received from one or more users (Lu, Page 7-8 Platform based NoC is customizable which is necessarily user driven).

	In reference to claim 4, Lu in view of Liu and Bellagamba teaches wherein said input is in a form of a file selected from at least one of an extended markup language (XML) file, an IP XACT file, a verilog file, a meta-data file or a file in a prescribed format (Lu, Page 51, paragraph 1).


	In reference to claim 6, Lu in view of Liu and Bellagamba teaches wherein said method is implemented in a computing device or a cloud server (Liu, column 1, lines 21-24).

	In reference to claim 7, Lu in view of Liu and Bellagamba teaches generating connections associated with at least one of a NoC (Lu, Figure 1.1).

In reference to claim 8, Lu in view of Liu and Bellagamba teaches generating the one or more connection bundles based at least in part on the determination of the information associated with the one or more ports associated with the one or more connections and performance of protocol based template discovery to obtain one or more sets of pins associated with a particular protocol (Bellagamba, column 5, lines 25-42 and column 13, lines 56-67).

In reference to claim 9, Lu in view of Liu and Bellagamba teaches generating one or more groups associated with the one or more connection bundles (Bellagamba, column 5, lines 25-42 and column 13, lines 56-67).

In reference to claim 10, Lu in view of Liu and Bellagamba teaches connecting said one or more connection bundles based on pre-determined criteria (Bellagamba, column 5, lines 25-42 and column 13, lines 56-67).

bundle selected from said one or more connection bundles comprises a label (Bellagamba, column 5, lines 25-42 and column 13, lines 56-67).

	In reference to claim 12, Lu in view of Liu teaches generating one or more domain regions for the floor plan (Lu, Figure 4.1).

	In reference to claim 13, Lu in view of Liu teaches generating the SoC using one or more domain regions generated for the floor plan (Lu, Figure 4.1 and Page 86, chip fabrication).

	In reference to claim 14, Lu in view of Liu teaches generating and XML file (Lu, Page 51, paragraph 1).

	In reference to claim 15, Lu in view of Liu teaches wherein the design check process comprises a pre-defined set of checklist or rules associated with timing checks (Liu column 5, lines 31-36).

	In reference to claim 16, Lu in view of Liu teaches wherein the integration description comprises port information (Lu, Page 18, Topography section).

	In reference to claim 17, Lu in view of Liu teaches displaying dependencies of the at least one integration description selected on the other integration descriptions selected from said one or more integration descriptions (Lu, Figure 3.4).

	In reference to claims 19 and 20 drawn to computer readable media containing only all the same functional limitations as found in claims 1 and 8, the same rejections apply.

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In methods for generating a System on Chip (SoC) from a floor plan having one or more integration descriptions, said method comprising: generating one or more connections between the integration descriptions of the floor plan based at least on a traffic specification; conducting a design check process on the floor plan, wherein: if the design check process on the floor plan is indicative of passing the design check process, generating the SoC according to the one or more connections generated between the integration descriptions; and if the design check process on the floor plan is indicative of not passing the design check process, generating a report indicative of not passing; prior art of record does not teach or clearly suggest generating one or more connection bundles, wherein the one or more connection bundles are generated by: determining information associated with one or more ports associated with the one or more connections; performing protocol based template discovery to obtain one or more sets of pins associated with a particular protocol; performing manual override on said sets of pins based at least on a bandwidth constraint, or a native connection, or a NoC based connection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.B/Examiner, Art Unit 2851                                                                                                                                                                                                        



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851